     Case 3:18-cv-01895-AJB-LL Document 187 Filed 02/12/21 PageID.2076 Page 1 of 5




1
2
3
4
5
6
7
                         UNITED STATES DISTRICT COURT
8
                      SOUTHERN DISTRICT OF CALIFORNIA
9
10
11     SECURITIES AND EXCHANGE                         Case No. 3:18-cv-01895-AJB-LL
       COMMISSION,
12                                                     FINAL JUDGMENT AS TO
13                 Plaintiff,                          JOCELYN M. MURPHY

14           vs.
15     RMR ASSET MANAGEMENT
       COMPANY, et al.,
16
17                 Defendants.

18
19
20         Consistent with the Court’s Order Granting Plaintiff Securities and
21   Exchange’s Motion for Summary Judgment (Dkt. No. 137), finding that Defendant
22   Jocelyn M. Murphy (“Defendant”) violated Section 15(a)(1) of the Securities and
23   Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78o(a)(1)] and Section 10(b)
24   of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder
25   [17 C.F.R. § 240.10b-5] and the Court’s Order Granting in Part and Denying in
26   Part the SEC’s Motion for Remedies (Dkt. No. 186):
27         ///
28
     Case 3:18-cv-01895-AJB-LL Document 187 Filed 02/12/21 PageID.2077 Page 2 of 5




1                                              I.
2          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
3    is permanently restrained and enjoined from violating, directly or indirectly,
4    Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15
5    U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5],
6    by using any means or instrumentality of interstate commerce, or of the mails, or
7    of any facility of any national securities exchange, in connection with the purchase
8    or sale of any security:
9          (a)    to employ any device, scheme, or artifice to defraud;
10         (b)    to make any untrue statement of a material fact or to omit to state a
11         material fact necessary in order to make the statements made, in the light of
12         the circumstances under which they were made, not misleading; or
13         (c)    to engage in any act, practice, or course of business which operates or
14         would operate as a fraud or deceit upon any person.
15         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
16   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
17   binds the following who receive actual notice of this Final Judgment by personal
18   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
19   attorneys; and (b) other persons in active concert or participation with Defendant
20   or with anyone described in (a).
21                                             II.
22         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
23   is permanently restrained and enjoined from violating, directly or indirectly,
24   Section 15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)], by making use of
25   the mails or the means or instrumentalities of interstate commerce to effect
26   transactions in, or to induce or attempt to induce the purchase or sale of, a security
27   without being registered in accordance with Section 15(a)(1) of the Exchange Act
28
     Case 3:18-cv-01895-AJB-LL Document 187 Filed 02/12/21 PageID.2078 Page 3 of 5




1    while engaged in the business of effecting transactions in securities for the account
2    of others.
3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
4    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
5    binds the following who receive actual notice of this Final Judgment by personal
6    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
7    attorneys; and (b) other persons in active concert or participation with Defendant
8    or with anyone described in (a).
9                                             III.
10         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
11   is enjoined for a period of five (5) years from the date of this Final Judgment from,
12   directly or indirectly, opening or maintaining any brokerage account(s) without
13   providing the relevant brokerage firm(s) a copy of the Complaint and a copy of this
14   Final Judgment.
15                                  IV.
16         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that

17   Defendant shall pay civil penalties in the amount of $1,761,920.00, pursuant to

18   Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u-1]. Defendant shall satisfy

19   this obligation by making this payment to the Securities and Exchange

20   Commission within 30 days after entry of this Judgment.

21         Defendant may transmit payment electronically to the Commission, which

22   will provide detailed ACH transfer/Fedwire instructions upon request. Payment

23   may also be made directly from a bank account via Pay.gov through the SEC

24   website at http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by

25   certified check, bank cashier’s check, or United States postal money order payable

26   to the Securities and Exchange Commission, which shall be delivered or mailed to:
                  ///
27
28
     Case 3:18-cv-01895-AJB-LL Document 187 Filed 02/12/21 PageID.2079 Page 4 of 5



                  Enterprise Services Center
1                 Accounts Receivable Branch
                  6500 South MacArthur Boulevard
2                 Oklahoma City, OK 73169Enterprise Services Center
3    and shall be accompanied by a letter identifying the case title, civil action number,
4    and name of this Court; Jocelyn M. Murphy as a defendant; and specifying that
5    payment is made pursuant to this Final Judgment. Defendant shall simultaneously
6    transmit photocopies of evidence of payment and case identifying information to
7    the Commission’s counsel in this action. By making this payment, Defendant
8    relinquishes all legal and equitable right, title, and interest in such funds.
9          The Commission shall hold the funds (collectively, the “Fund”) and may
10   propose a plan to distribute the Fund subject to the Court’s approval. The Court
11
     shall retain jurisdiction over the administration of any distribution of the Fund.
12
           The Commission may enforce the Court’s judgment for civil penalties by
13
     moving for civil contempt (and/or through other collection procedures authorized
14
     by law) at any time after 30 days following entry of this Final Judgment.
15
     Defendant shall pay post judgment interest on any delinquent amounts pursuant to
16
     28 U.S.C. § 1961.
17
                                                V.
18
           IT IS FURTHER ORDERED, AJUDGED, AND DECREED that the SEC’s
19
     Third Claim for Relief – for Violations of MSRB Rule G-17 – shall be dismissed
20
     with prejudice.
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
28
     Case 3:18-cv-01895-AJB-LL Document 187 Filed 02/12/21 PageID.2080 Page 5 of 5




1                                              VI.
2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that for no
3    longer than one year following the date of entry of this Final Judgment, this Court
4    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
5    Final Judgment.
6          IT IS SO ORDERED.
7    Dated: February 12, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
